UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

C\iGe cd C0 in

 

 

Plaintiff,

[Insert full name of plaintiff/prisoner]

-against-

SAVE Cov 4 Sher OFF a
Caccecti on bavisre

Ecco\_S. Tovlon, SG, Ed.D Shei
Coreen Lrayeisk | C10,*1174
AosePla. Gamonce ae Cg" 36

 

Defendant(s).

[insert full name(s) of defendant(s). if you need additional

' space, please write “see attached” and insert a separate -

page with the full names of the additional defendants. The

. Names listed above must be identical to those listed in Part I]

A USC. § 1983,

F LE ice
IN CLE
U.S. DISTRICT COURT E.D.NLY.

x MAR 012019
LONG ISLAND OFFICE

CIVIL RIGHTS COMPLAINT
1256

     

JURY DEMAND

YES v4 NO

BIANCO, J.

_ TOMLINSON, M.J.

RECEIVED
MAR 04 agq0

EONY PRE SE OFFICE

Parties: (In item A below, place your name in the first blank and provide your present

address and telephone number. Do the same for additional plaintiffs, if any.)

A. Name of plaintiff ned Crain

If you are incarcerated, provide the name of the facility and address:

S Wk Go\ IC County Sori
\lo Center Dave

Riverhead, New Vote 11701

Prisoner 1D Number: a KC, TAB

1

 

 
If you are not incarcerated, provide your current address:

 

 

 

Telephone Number:

 

B. List all defendants. You must provide the full names of each defendant and the
addresses at which each defendant may be served. The defendants listed here must match the
defendants named in the caption on page 1.

Defendant No. 1

Defendant No. 2

Defendant No. 3

Bool )S. Toul Se, E. b.

Full Name

Deni Eo Seal le Coosty

Job. Title

oO Cenem rower.
Riverhead, New Uor'E 11401

Address |

Skolen Krasjenistes

Full Name

Coccection (Fee Pada UI (74

Job Title

is Clover baivee
YaQ ote, New Yorl& || 480

Address

Dosevly DAMMAR JO

O Name

Cadlarin * 30

Job Titlé

\o Cs\ pve bS ove

2

 
Ya0osl New Hort I9¥e

Addres

Defendant No. 4

 

Full Name

 

Job Title

 

 

Address

 

Defendant No. 5
. Full Name

 

Job Title

 

 

Address

I. Statement of Claim:

(State briefly and concisely, the facts of your case. Include the date(s) of the event(s) alleged as
well as the location where the events occurred. Include the names of each defendant and state
how each person named was involved in the event you are claiming violated your rights: ‘You
need not give any legal arguments or cite to cases or statutes. If you intend to allege a number
of related claims, number and set forth each claim in a separate paragraph. You may use
additional 8 % by 11 sheets of paper as necessary.)

Where did the events giving rise to your claim(s) occur? Yodhavic CocrechyJ
Laci \u \S Glove Drive, Yaghow |e New) Yor le \\ $0
outside SED Pod cell uy

When did the events happen? (include approximate time and date) AL agPrximately

Ti 52 bes on becember AZ ao1¥ |

 

 
(A) Unnecessary , Excessive vse. oe ooees
Facts: (what rapes) WAS awaken From S lee 4 C. QO, Steven
\ecoujons Oj 4 awd told to ex’ sah cell Bra eybe cell
ear, E como lied, He pecFnmed b On eat tty se Oreced ure
uithodiweidedt extered a na col\ and Searched , Upon
Comblehions he told me te ao hack “ay cel\ brood
Nat uwdersawd {lw second pact: oF bis tasteuchws go E
asked Wim 1p cegeat it, The C0, cepedted thu iistruc mJ
46 lau Licudowsd on my bunks TS compliance L layed On!
Mu Stomach la was ‘ose ev which wad My lead Was
‘knee, lay Platon) a4 oneel-as on 4 gillou, ch te aad
lavad We be hein a ‘position with “4 ce smrectladrer|
Latte Ane matteess po5edousn) eiflar osit being Lace
own, * Neededts.. beso Twas Fallow iva Wis
ristaichl ow coccect |y SWWcee ev “emma inlel
élinidig We the-dacvne F I E layed nad cw with dea
cael 15 Awe anatteess and acted the U0. ou menal
\iKe this ¢ 43 Sd whi dn Ine-\reananer tented laastile, ‘and

enaped caihin4 al cat Chats it CAML otic vou coll.”
KO Conttaved on VR Seprrate Sheets Of BY x II (aPers >

ILA. Injuries. If you are claiming injuries as a result of the events you are complaining
about, describe your injuries and state what medical treatment you required. Was medical
treatment received?

Dhrod cow- Sized Vacuisila +a awd ctalit engl ev awed

nel, Suns vet traded Welrisivs, Thad a
ciphi thodldortwiury tat Fuas treated BAwith o

Raia cell Oe, T have exer renlacg| Aobressia al y Mig “lilmaves,
s\eeQleatnies awd dalsied LE wwebeond tceated will
Comer avd Melctowlal« Prnave- nt eon! treated Grdubi,

4

 

 

 

 

 

 
2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 5 of 17 PagelD #: 5

 
Cage 2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 6 of 17 PagelD #: 6
|

pare @) |

&

 

 

Stolemert Lacks Contiveds
| _

| nnd Coomblawed

 

 

Ae The Wurses tom Wiucres. the—

 

lnocees Sark they wold cebicw wut dtd wits 3 remraiecl |

‘XN

UC) |
tel well ake | Pena nahh? dan eA, UAC Ag
and watreeceNe-o neal Jth 4:300.0- dower re housed

\

‘gw Tue North, 2 dormftory, Twas issveda Srciplivacy

N

Repo foc Uw Chevged of bale te oloey_Q Aircect order (

AW Ae Boolhwas \naldine cell Rom apCroximately Bara

 

 

 

en ‘lure to Sllow od Crise structions , ud discespecte
Dawe plenler trees coved Lisci¢l Wa Regoct /rtrn 7a a/
lhe aoulh ee Suc whe dlecteo eer th avy city /
Coonb\aall oc Stale Corectinval Hushitubey

\nave/ Ngee uakotuaiately rwearcombedk WJ.

 

 

 

-

 

 

 

( c> Ic pcc3echion OF Geer Misconduct 5
eS Tt

i i
}

 

ia

Yn Then od ZA oper dormitory on in faa/ ly L wicete

(

 

 

oD pave Kactua| steclennentt te (LL Chic’ Adm wisteative—
CRE ce +p ‘wehiall 4 cefloct The Unlecessac CXxERES We

 

 

 

 

 

Cxco/asault wordt and cal be viewed Qlactn AK
Swi Tw Wate anno \petween LOQim, | Ife Bo p.m. Tt

 

 

 

 

 

 

Nas weve ceceived wl any cuda OG y that Q2Sit ine
_ ay (he Nec 2 oped doo fey on \a/24y £ Were
a (2) QOAR~ Actenvor ce a ad ressed \ to (lhe GoeVvad ee

Coordinated can! ber(newed Qaim ti the inn ate

ee ——
atl toX so ceo (ie wordes{ on infas[l¥ hettae nl Gam.
mail wox “Wp ce

 

|

1
Case 2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 7 of 17 PagelD #: 7

Que @

 
Case 2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 8 of 17 PagelD #: 8

REO |
(BD) Plabemedt se BAS Combisveds

 

 

 

——$————

heats ye) Toei adededi te Cove the
[pease tend Mrenvideo of rictdedlt to Prove The

—_atscondua awd ienproPer ceperti CAO. royeestei __
pwd was 1 oy Stay tecke Ahert/18 “B01 _£§
ks vy cawivattt y o Manel fom eas dea eal

——— = a olen) “ani rom Vs

 

 

 

 

 

 
Ase 2:19-cv-01250-KAM-AKT Document 1. Filed 03/01/19 Page 9 of 17 PagelD #: 9

Sinemet oe dS Codtuwed %

 

 

ex pecrelelna An xr , NER/oUS NESS , degcegs (oJ,

 

add stress melated nee associated wth He

 

ala2/ LY Wer dewitz recy ollecdey Fa 2 Wel, avd

 

BO ay Paconeieok- DBomradev {ese requests

 

| Swot “eon On (224 Colaad a cone

 

ct ealaniee Kom owt helo 2 5 nace box ) “was

 

See) lou Me/tal Health ow 24 ht, and ow | L22/19

 

ie Cereyan ce Coord water Badger are ‘ecole nay

 

main Qs Va lid ok ber OW Vestine teal aud Wa s|

 

Donsike Bc mw Zu /i4 visite. This Ce poVanee—

 

Crord aber alse Linked alee Cecelia, lef Lawd

 

wetter accion a 3 Qanee Fran 1a Ae As. ok the —

 

rwordect— Jeading +e Cats cvil Com $| atte A&ete

 

a olla viot to Seo Newtal ealth_ow \/aoli4 te

 

Las Qlaced on Remron pred rca>, wa ath -d mos San

 

aS seh | as melotonty +> hel? wage Slee? with oil Te itaares

 

wih Aen 4 qrecaist ‘tv Seocond a Scleduled La sie

 

On \/ay\4 Lceguested wy cit cequest sli The Law!

 

 

Livaasy SonviCe o& Neto ) ax wel| Qs 2 mrore-times ue

 

art Von 4, \ These aay yest. Weck Never Sen/ awl

 

wont late

 

\0

Ov Bas Te “Noda 3 domitacy Was alled ts

 

Tee Law Lilocet. lnolevery NO Nolacd \ las Orese Jt

 

Akstisas nodeeks « soe the Nata ba later oCcasiaa/ :

 

with nach Fans ano tbo wWraates, Ow fs0/14 bélapecn/ _

 

DV tom, awd 107 ams Te dle wmale was col llecl_ te

 

 

 
Case 2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 10 of 17 PagelD #: 10

ee deen ds Contivued’s

 

 

 

 

; j wike- ast ¢ mwswieehe ——
—+ No 2 Vranid wie Mhen! cteyorite ws ee

{ha mi who tle. Noth & pail bor statins {he Same
acielase, Concerns “fj Meeting at __

pcienol ¥ also Drole-a chal Sipe

| A at 10 be yest
_ pice ond gon tei

 

 

 

 

 

 

 

 

 

 

 

| pea nee tata een Ta OFEicai's desk.
| he Spon as Te OKRcer came Hom ve pebiwa The ¢ the desk

 

 

peace t te shed a ett tadesk
dh, Yak haciee_caia de then pgtoece nl p57

| I mall AK ©

| Blip ard caw be geen! Qlacing Vola itt»

| rN on ot ceived oc sci

¢ = Ce - —_
lone-ellher Vd bear CRA NCA cae oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
| Aw ALi/\ a Er rel USM
| | soc “Ss qe
Oa “eit fe see the Adecy
polly ced ink b 2 eh a et
| Os oegh Ka, the Sane Moe 20. ae eet ete
| | Sot Cenivu Vim asked
| Le CRA a S ae Mit 2 Sila eet
papier cs bit dp twotshig ani es an

 

 

—
————

—_peteNtal ced ny “Sper wa oe

allege

 

 

 

 

Ul
nee
i
Case 2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 11 of 17 PagelD #: 11

gu
(9g; CorTidu

 
Case 2:19-cv-01250-KAM-AKT Document1 Filed 03/01/19 Page 12 of 17 PagelD #: 12

|

i:

ee® |
©) Soleus Peds Costraveds _

 

 

 

 

—_—$———

ee Rade mombacs. 0 ascocrate with « ta lard WI
| all, S_ because Whois name OSS Sonmew |
ia a SS 1SCA line Regect, Theses at oN cooked, Arever:
be Crvenaw ce) uesstinat >a a
Bel There’ LV ory NO ve oc ol|\ner WE
| oc ee ng a
IGoolenins, medical unity oc Nherm Common area Y where |
Is aahese agtther Deen ie a Free, Phone numbec te cal
san axa e- Ceo) {hed M \nae recomeThe- Victim

 

 

 

 

$$
a

 

 

 

 

 

 

 

 

 

eo oSloncoe alee ee Ng ‘cal albUSex
H Owlu VX ceseacalr dc A Fwd Q Qhowe

| | AL. to Duteoval_
| | | Y Or Medlock ond Rage i

rte a algae
hs Bossibl AC Abe excess iver cce]assau|t Weide,

Qo The
| 6) The Dhove oben bo Santer Abs did wat say it
Luoold ack males pe Pae-a ancssageg tt did aust

‘call qlee awtecual
inf4 Q Addtracesust=

 

 

 

   

 

 

 

  
 
 
 

: ee Ye deck a cance}
PGs Nose Jumibem on I
ovan

| (2

| oChios vistead & Ce lect, ae rot i aye see
A one bn pad acco at Tse Mast Qe seca (fy)
| | Th alr pw alreS covlad

| Aneca\\ wear © od Ww otk met

 

 

 

 

 

 

 

 

 

t +

| le wearcocated Th ses f
= Lect cc (meSs aepiaét Tata wa
| Zz, Lp) no commicanl Pak — ma isilda: tadesaies

Fa tiytek oe ox cekal sis, Lean

|
| |

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 13 of 17 PagelD #: 13

ors

S
1S \WeidedT_

cectoon) MiasteN, Common
clu ree C va 1c
\ ana: yen om nriworr cule

 
>

Cape 2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 14 of 17 PagelD #: 14

goer)

tates sineion

Keelewert Lads Contraved s

Vrolateals awd be whine dele Ane inmate prQlatron

Who ViOows hese, Uiirovae dk ANS cf rhlecessoc GY

(CKCLESINE’ ISLS x ay | alse,

 

\A

Tn S 10025 A eter mete grou Thenanred of Thee |

 

Shires tavelyed bw to’ ave? oned uctdens awe
Son Not al wash Ae reo At {hic Neideltot-abuse-

 

LO witwessecd vol inl anol a \aimates,

 

 

 

oD

Mental Aviv: clr aod Goa, stroaal histress’,

 

 

On /a2/\f, theveleving J the excescive face L

 

albu se’ werde  gantolving “aad sAG & (laced Q distress

 

Drone ca\\ by an Melhor: A Cait Crcral lie iw laces

 

ey Cour iA cohort Wis \Jettewt +e gene odtsile. _

 

2 itty om ty Khe trstthitron O6Gcals dt cect{y.

 

 

Che formed ma/ het al Weatewith aw conte A

 

omaotto al call led War oachor Teal ance 9 tei nba,

 

\ne Maat. Coccectivn Okc were glu Slale hem So

 

Clonee R wogev elt Rose #7 4672S tald oct at

 

altlousls ho did wsat Seeul at reffered, al Fe other

 

makes lao wivessed lat aa PenleA sack {Lat

 

hi ia athe NONQ aud tho OO Reaecs Were

 

pont 9 YO Je put dcagoed met of tLe D> Pod *

 

oS 1 Lahr _| \wtte. Ve wend ber to call the-eility

 

 

 

 

Sn she on a well eet
Case 2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 15 of 17 PagelD #: 15

 
Case 2:19-cv-01250-KAM-AKT Document 1 Filed 03/01/19 Page 16 of 17 PagelID #: 16

|
|
|

[S@hemmt ees Coabiwedl; |

 

 

 

Wane Represestahives Ad nist come cond usta taterviea!
wel Mme", edie a sstotenestt oc took Oheh's ot ane

oad VEL% 5 Ahetetal_ AX yo days From theacta(

AplcgdhesH > tree cepa The Bouicie tp aySoce—

wid \nead alceady poses Flas Solan Latest prapra!
eu Le-conducted a awa TS havenot eacl ax m4

OE QoNE“0- cesvitz

 

 

| “Oe VAY < called and) le} SHermla | Affaics Q
postage to Qavide fre. Oniclesce 17 rae | CO,
ecayosi 6 \mPcape ceQe on ANA ans tev fave |

 

Golick Scat ton Ee Pacts iw are wakes StebereI—

 

Aw ynQets Aner would View fa videoteatqae—1,, see

 

Kae Lhe 7 Aid wot cecal wey cesponise back
| Oot ck Lear Gor a cakely bud Wel pew =~

 

waited unital 4eosgrtes ' Jenpeseack | 4 oe Naso Cody
a‘ or ncehated CyrQ0s Ko Whe a \ateo,,10 fh

 

 

Qilenal ACRacs Jetatlna all oe Ahe-allesaten.e =

 

rade ww Ort (PrComecty Gear Mrscaxducls oi

 

AUIS Cixi combo Tv ges ‘heh wil Lweatryate—

 

ma claims destin patra Je caw Wot received (C5 Panise.

 

\ Beall oF the ceasons stated = acl i =>

 

Ths Ci Nil Comba WM Peal Ge

 

Wand an here cera ted aaonsSt Fors to 4.

 

pAY te leiden a whecoseary), EXCESS S ie horva Llpsez

 

|.

A Am iW wood oe ON otk Ne tal eal (La teeataron

 

YS a ce% J| tak AiG gluse 5 a Jel awh sdnseqyeallmistonhe,

 

 

 
oc Wrmwoia, vada! ron \eo cesylled Prom Thee
incident Labuse, Lwvewat met requlac Y
wits thenorst as ordered but meatal \ealt
Hi. Relief: State what relief you are seeking if you orevall on your complaint.
aor Seeking cee million dollacs tJ
conrQerd Sabot ac dD Ae Aannage celrel

 

 

 

 

 

 

: | declare under penalty of perjury that on - Oy a7 [ Ao [4 , | delivered this
date)

A
complaint to prison authorities at WAS $aV_ Cov “ty oi to be mailed to the United

(name of prison) \
States District Court for the Eastern District of New York.

| declare under penalty of perjury that the foregoing is true and correct.

bated AY X1/[ 4 Gh Cb

Signatdre/6f Plaintiff

N\lassav County Co creche Cee

Name of Prison Facility or Address if not incarcerated

 

 

 

Address

1400 O8|%X

Prisoner ID#

rev. 12/1/2015

 

 
